DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed May 5, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.

Response to Arguments
Applicant's arguments filed May 5, 2022 regarding the rejection of claims 1, 18, and 20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-20 are pending, of which claims 1, 18, and 20 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of generating validity scores for identified content items that are analyzed to determine an set of content information associated with the content item. The limitation of identifying a first content item; analyzing the first content item to determine a first set of content information associated with the first content item, wherein the first set of content information is indicative of at least one of: a type of content associated with the first content item; a topic associated with the first content item; a publisher associated with the first content item; an author associated with the first content item; or a producer associated with the first content item; generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of one or more statements expressed by the first content item, an authenticity of the one or more statements expressed by the first content item or a correctness of the one or more statements expressed by the first content item, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward identifying, analyzing, and generating are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation,  evaluation judgment and/or opinion (identifying a content item, analyzing the content item to determine a first set of content item information, and generating a validity score, for instance), or even with the aid of pen and paper, limitations as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations identifying a content item, analyzing the content item to determine a first set of content item information, and generating a validity score are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “a processor” and “non-transitory machine readable medium” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of controlling a graphical user interface step. Controlling a graphical user interface is insignificant extra-solution activity (insignificant application) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of controlling a graphical user interface (receiving or transmitting data over a network), is well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 18, and 20 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 6, 8-13, and 19  are dependent on claim 1 and claim 18 and includes all the limitations of claim 1. Therefore, claims 6, 8-13, and 19  recites the same abstract idea of generating validity scores for identified content items that are analyzed to determine an set of content information associated with the content item. Claims 6, 8-13, and 19  further limits the generating validity score step, including the additional steps for determining bid values for content items based on validity score. Determining bid values is a further step for generating validity scores for identified content items that are analyzed to determine an set of content information associated with the content item without adding significantly more.  

Claims 2-5 are dependent on claim 1, and includes all the limitations of claim 1. Therefore, claims 2-5 recites the same abstract idea of generating validity scores for identified content items that are analyzed to determine an set of content information associated with the content item. Claims 2-5 further limits the analyzing step, including the additional steps for analyzing content items to identify statements, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Analyzing content items to identify statements is a further step for generating validity scores for identified content items that are analyzed to determine an set of content information associated with the content item without adding significantly more.  The limitations associated with determining data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of identifying and selecting content items, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Selecting and identifying content items is an abstract idea with extra solution activity (controlling graphical user interface), without adding significantly more.  The limitations associated with determining data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

Claims 14-17 are dependent on claim 1, and includes all the limitations of claim 1. Therefore, claims 14-17 recites the same abstract idea of generating validity scores for identified content items that are analyzed to determine an set of content information associated with the content item. Claims 14-17 further limits the generating validity score step, including the additional steps for analyzing and generating validity score, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Analyzing validity score based on publisher and author is a further step for generating validity scores for identified content items that are analyzed to determine an set of content information associated with the content item without adding significantly more.  The limitations associated with determining data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying, analyzing, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to controlling graphical user interface are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward user interaction with a service. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of Dunn (US 2016/0085744) (hereinafter Dunn). 
Regarding claim 1, Lessin teaches a method comprising: identifying a first content item (see Fig. 6a, para [0179], para [0181], discloses identifying a first content item in contact card information as shown in Fig. 6A); analyzing the first content item to determine a first set of content information associated with the first content item, wherein the first set of content information is indicative of at least one of: a type of content associated with the first content item; a topic associated with the first content item; a publisher associated with the first content item; an author associated with the first content item; or a producer associated with the first content item (see Fig. 6a, para [0180-0181], discloses  determining a first claim type (first set of content information) associated with contact card information, the first claim type associated with a type of content, such as pets or favorite food associated with the contact card information).
Lessin does not explicitly teach generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of one or more statements expressed by the first content item, an authenticity of the one or more statements expressed by the first content item or a correctness of the one or more statements expressed by the first content item; and controlling a graphical user interface of a first client device based upon the first validity score.
Dunn teaches generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of one or more statements expressed by the first content item, an authenticity of the one or more statements expressed by the first content item or a correctness of the one or more statements expressed by the first content item (see Fig. 1,  Figs. 16-17, para [00114-0115], discloses generating a value to validity indicator (first validity score) supporting validation of statements, based on content information from relevant votes and non-relevant votes, evidence extracted from comments made about statements, and extracted screenshot evidence to determine the value of the statements to indicate validity of the statements); and controlling a graphical user interface of a first client device based upon the first validity score (see Figs. 4A-B, para [0069], discloses displaying factual record and validity indicator for evidence related to a particular statement of the factual record).
Lessin/Dunn are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin to generate a validity score from disclosure of Dunn. The motivation to combine these arts is disclosed by Dunn as “improving its reputation and increasing its potential for business and marketing” (para [0105]) and generating validity scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Lessin teaches a medium that when executed cause performance of operations, the operations comprising (see para [0220], discloses a medium): identifying a first content item (see Fig. 6a, para [0179], para [0181], discloses identifying a first content item in contact card information as shown in Fig. 6A); analyzing the first content item to determine a first set of content information associated with the first content item (see Fig. 6a, para [0180-0181], discloses  determining a first claim type (first set of content information) associated with contact card information, the first claim type associated with a type of content, such as pets or favorite food associated with the contact card information).
Lessin does not explicitly teach generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of one or more statements expressed by the first content item, an authenticity of the one or more statements expressed by the first content item or a correctness of the one or more statements expressed by the first content item; and controlling a graphical user interface of a first client device based upon the first validity score.
Dunn teaches generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of one or more statements expressed by the first content item, an authenticity of the one or more statements expressed by the first content item or a correctness of the one or more statements expressed by the first content item (see Fig. 1,  Figs. 16-17, para [00114-0115], discloses generating a value to validity indicator (first validity score) supporting validation of statements, based on content information from relevant votes and non-relevant votes, evidence extracted from comments made about statements, and extracted screenshot evidence to determine the value of the statements to indicate validity of the statements); and controlling a graphical user interface of a first client device based upon the first validity score (see Figs. 4A-B, para [0069], discloses displaying factual record and validity indicator for evidence related to a particular statement of the factual record).
Lessin/Dunn are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin to generate a validity score from disclosure of Dunn. The motivation to combine these arts is disclosed by Dunn as “improving its reputation and increasing its potential for business and marketing” (para [0105]) and generating validity scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Lessin/Dunn teach a method of claim 1.
Lessin further teaches wherein the analyzing the first content item to determine the first set of content information comprises: analyzing the first content item to identify one or more statements within the first content item, wherein the first set of content information is indicative of the one or more statements (see Fig. 6a, element 616, para [0028], para [0180-0181], discloses analyzing contact card and identifying claim statement such as element 616 in Fig. 6a, indicating a claim type of pet ownership).

Regarding claim 8, Lessin/Dunn teach a method of claim 1.
Lessin do not explicitly teach wherein the first validity score corresponds to at least one of a validity of one or more assertions of fact expressed by the first content item, an authenticity of the one or more assertions of fact expressed by the first content item or a correctness of the one or more assertions of fact expressed by the first content item.
Dunn teaches wherein the first validity score corresponds to at least one of a validity of one or more assertions of fact expressed by the first content item, an authenticity of the one or more assertions of fact expressed by the first content item or a correctness of the one or more assertions of fact expressed by the first content item (see Fig. 4A, para [0069-0070], discloses validity indicator value corresponds to factual record with evidence).

Regarding claim 9, Lessin/Dunn teach a method of claim 1.
Lessin does not explicitly teach wherein the first validity score corresponds to at least one of a validity of two or more assertions of fact expressed by the first content item, an authenticity of the two or more assertions of fact expressed by the first content item or a correctness of the two or more assertions of fact expressed by the first content item.
Dunn teaches wherein the first validity score corresponds to at least one of a validity of two or more assertions of fact expressed by the first content item, an authenticity of the two or more assertions of fact expressed by the first content item or a correctness of the two or more assertions of fact expressed by the first content item (see Fig. 3E, Fig. 4A, para [0069-0070], para [0078], discloses validity indicator value corresponds to set of factual records with evidence for statements that match a criteria, including a popularity indicator).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of  Dunn, and in further view of Carlyle et al. (US 2014/0351046) (hereinafter Carlyle).
Regarding claim 18, Lessin teaches a device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising (see para [0220], discloses a processor and memory): identifying a first content item (see Fig. 6a, para [0179], para [0181], discloses identifying a first content item in contact card information as shown in Fig. 6A); analyzing the first content item to determine a first set of content information associated with the first content item, wherein the first set of content information is indicative of at least one of: a type of content associated with the first content item; a topic associated with the first content item; a publisher associated with the first content item; an author associated with the first content item; or a producer associated with the first content item (see Fig. 6a, para [0180-0181], discloses  determining a first claim type (first set of content information) associated with contact card information, the first claim type associated with a type of content, such as pets or favorite food associated with the contact card information).
Lessin does not explicitly teach generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of one or more statements expressed by the first content item, an authenticity of the one or more statements expressed by the first content item, or a correctness of the one or more statements expressed by the first content item; and controlling a graphical user interface of a first client device based upon the first validity score; receiving a request for content associated with a first client device, wherein the request for content corresponds to a request to be provided with a content item for presentation on an internet resource comprising the first content item; determining a plurality of bid values associated with a plurality of content items based upon one or more validity scores associated with the first content item, wherein the one or more validity scores comprise the first validity score; selecting, based upon the plurality of bid values, a second content item for presentation via the first client device; and presenting the second content item via the first client device.
Dunn teaches generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of one or more statements expressed by the first content item, an authenticity of the one or more statements expressed by the first content item or a correctness of the one or more statements expressed by the first content item (see Fig. 1,  Figs. 16-17, para [00114-0115], discloses generating a value to validity indicator (first validity score) supporting validation of statements, based on content information from relevant votes and non-relevant votes, evidence extracted from comments made about statements, and extracted screenshot evidence to determine the value of the statements to indicate validity of the statements).
Lessin/Dunn are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin to generate a validity score from disclosure of Dunn. The motivation to combine these arts is disclosed by Dunn as “improving its reputation and increasing its potential for business and marketing” (para [0105]) and generating validity scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Lessin/Dunn do not explicitly teach receiving a request for content associated with a first client device, wherein the request for content corresponds to a request to be provided with a content item for presentation on an internet resource comprising the first content item; determining a plurality of bid values associated with a plurality of content items based upon one or more validity scores associated with the first content item, wherein the one or more validity scores comprise the first validity score; selecting, based upon the plurality of bid values, a second content item for presentation via the first client device; and presenting the second content item via the first client device.
Carlyle teaches receiving a request for content associated with a first client device, wherein the request for content corresponds to a request to be provided with a content item for presentation on an internet resource comprising the first content item (see Fig. 6, para [0062], discloses receiving a request from a publisher for an optimized bid for a displayed advertisement to show for a given user); determining a plurality of bid values associated with a plurality of content items based upon one or more validity scores associated with the first content item, wherein the one or more validity scores comprise the first validity score  (see Fig. 6, para [0058], para [0062], discloses bid values in real-time bidding functions associated with media campaigns based on engagement score and utilizing scoring probability in optimization to determine most relevant advertisement to show to a given user); selecting, based upon the plurality of bid values, a second content item for presentation via the first client device; and presenting the second content item via the first client device (see para [0059], para [0062], discloses selecting a second advertisement for display based on real-time bidding data and displaying a second relevant advertisement to a first client device).
Lessin/Dunn/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to determine bid values from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and determining bid values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Lessin/Dunn/Carlye teach a device of claim 18.
Lessin/Dunn do not explicitly teach prior to the selecting the second content item for presentation via the first client device, receiving, from a device associated with a third content item of a content item database, a threshold validity score; and selecting the third content item from the content item database for inclusion in the plurality of content items based upon a determination that the first validity score meets the threshold validity score.
Carlyle teaches prior to the selecting the second content item for presentation via the first client device, receiving, from a device associated with a third content item of a content item database, a threshold validity score (see para [0058], discloses a campaign report having bidding thresholds on ad exchanges based on scores); and selecting the third content item from the content item database for inclusion in the plurality of content items based upon a determination that the first validity score meets the threshold validity score (see para [0058-0059], discloses selecting advertisement based on scores for ad in portfolio optimization).

Claims 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of  Dunn as applied to claim 1, and in further view of Carlyle et al. (US 2014/0351046) (hereinafter Carlyle).
Regarding claim 10, Lessin/Dunn teach a method of claim 1.
Lessin further teaches receiving a request for content associated with the first client device, wherein the request for content corresponds to a request to be provided with a content item for presentation on an internet resource comprising the first content item (see Fig. 6a, para [0180], discloses receiving user input to create a claim and post data related to a claim). 
Lessin/Dunn do not explicitly teach determining a plurality of bid values associated with a plurality of content items based upon the first validity score; and selecting, based upon the plurality of bid values, a second content item for presentation via the first client device, wherein the controlling the graphical user interface comprises presenting the second content item via the first client device.
Carlyle teaches determining a plurality of bid values associated with a plurality of content items based upon the first validity score (see Fig. 6, para [0058], para [0062], discloses bid values in real-time bidding functions associated with media campaigns based on engagement score and utilizing scoring probability in optimization to determine most relevant advertisement to show to a given user); and selecting, based upon the plurality of bid values, a second content item for presentation via the first client device, wherein the controlling the graphical user interface comprises presenting the second content item via the first client device (see para [0059], para [0062], discloses selecting a second advertisement for display based on real-time bidding data and displaying a second relevant advertisement to a first client device).
Lessin/Dunn/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to determine bid values from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and determining bid values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Lessin/Dunn teach a method of claim 1.
Lessin/Dunn do not explicitly teach prior to the selecting the second content item for presentation via the first client device, receiving, from a device associated with a third content item of a content item database, a threshold validity score; and selecting the third content item from the content item database for inclusion in the plurality of content items based upon a determination that the first validity score meets the threshold validity score.
Carlyle teaches prior to the selecting the second content item for presentation via the first client device, receiving, from a device associated with a third content item of a content item database, a threshold validity score (see para [0058], discloses a campaign report having bidding thresholds on ad exchanges based on scores); and selecting the third content item from the content item database for inclusion in the plurality of content items based upon a determination that the first validity score meets the threshold validity score (see para [0058-0059], discloses selecting advertisement based on scores for ad in portfolio optimization).
Lessin/Dunn/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to select second content item associated with a third content item from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and selecting second content item associated with a third content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Lessin/Dunn teach a method of claim 1.
Lessin/Dunn does not explicitly teach generating, based upon the first set of content information, a plurality of validity scores associated with the first content item, wherein: the generating the plurality of validity scores comprises at least one of: generating, based upon the type of content associated with the first content item, a content type validity score; generating, based upon the topic associated with the first content item, a topic validity score; generating, based upon the publisher associated with the first content item, a publisher validity score; generating, based upon the author associated with the first content item, an author validity score; or generating, based upon the producer associated with the first content item, a producer validity score; the plurality of validity scores comprises at least one of the content type validity score, the topic validity score, the publisher validity score, the author validity score or the producer validity score; and the generating the first validity score is performed based upon the plurality of validity scores.
Carlyle teaches generating, based upon the first set of content information, a plurality of validity scores associated with the first content item, wherein: the generating the plurality of validity scores comprises at least one of: generating, based upon the type of content associated with the first content item, a content type validity score; generating, based upon the topic associated with the first content item, a topic validity score; generating, based upon the publisher associated with the first content item, a publisher validity score; generating, based upon the author associated with the first content item, an author validity score; or generating, based upon the producer associated with the first content item, a producer validity score; the plurality of validity scores comprises at least one of the content type validity score, the topic validity score, the publisher validity score, the author validity score or the producer validity score; and the generating the first validity score is performed based upon the plurality of validity scores (see para [0050-0051], discloses generating an author validity score based upon user associated with content item).
Lessin/Dunn/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to select second content item associated with a third content item from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and selecting second content item associated with a third content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Lessin/Dunn teach a method of claim1.
Lessin/Dunn does not explicitly teach analyzing a validity score database based upon at least one of the type of content or the topic to identify a set of validity scores associated with a set of content items associated with the at least one of the type of content or the topic, wherein the generating the first validity score is performed based upon the set of validity scores.
Carlyle teaches analyzing a validity score database based upon at least one of the type of content or the topic to identify a set of validity scores associated with a set of content items associated with the at least one of the type of content or the topic, wherein the generating the first validity score is performed based upon the set of validity scores (see para [0074], discloses analyzing score based on event type to evaluate business rules executed on scoring probability server).
Lessin/Dunn/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to select second content item associated with a third content item from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and selecting second content item associated with a third content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 16, Lessin/Dunn teach a method of claim1.
Lessin/Dunn does not explicitly teach analyzing a validity score database based upon at least one of the publisher or the producer to identify a set of validity scores associated with a set of content items associated with the at least one of the publisher or the producer, wherein the generating the first validity score is performed based upon the set of validity scores.
Carlyle teaches analyzing a validity score database based upon at least one of the publisher or the producer to identify a set of validity scores associated with a set of content items associated with the at least one of the publisher or the producer, wherein the generating the first validity score is performed based upon the set of validity scores (see para [0059], discloses scoring probability of vendor to provide optimization data). 
Lessin/Dunn/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to select second content item associated with a third content item from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and selecting second content item associated with a third content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Lessin/Dunn teach a method of claim1.
Lessin/Dunn does not explicitly teach analyzing a validity score database based upon the author associated with the first content item to identify a set of validity scores associated with a set of content items associated with the author, wherein the generating the first validity score is performed based upon the set of validity scores associated with the author.
Carlyle teaches validity score database based upon the author associated with the first content item to identify a set of validity scores associated with a set of content items associated with the author, wherein the generating the first validity score is performed based upon the set of validity scores associated with the author (see para [0005-0006], para [0050], discloses generating scores based on user engagement).
Lessin/Dunn/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to select second content item associated with a third content item from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and selecting second content item associated with a third content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 3-6  are rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of Dunn as applied to claim 1, and in further view of Roberts (US 2020/0394673) (hereinafter Roberts).
Regarding claim 3, Lessin/Dunn teach a method of claim 1.
Lessin further teaches analyzing an informational database based upon the one or more statements to identify one or more second statements associated with the one or more statements (see Fig. 6a, element 626, para [0181], discloses identifying a second statement in element 626, that is associated with statement in element 624 of Fig. 6a).
Lessin/Dunn does not explicitly teach comparing the one or more statements with the one or more second statements to determine comparison information, wherein the comparison information is indicative of at least one of: one or more first sets of information of the one or more statements compatible with the one or more second statements; or one or more second sets of information of the one or more statements in conflict with the one or more second statements, wherein the generating the first validity score is performed based upon the comparison information.
Roberts teaches comparing the one or more statements with the one or more second statements to determine comparison information, wherein the comparison information is indicative of at least one of: one or more first sets of information of the one or more statements compatible with the one or more second statements; or one or more second sets of information of the one or more statements in conflict with the one or more second statements, wherein the generating the first validity score is performed based upon the comparison information (see Fig. 18A, para [0167-0168], discloses determining compared phrases in text to recognize phrases compatible with a brand, positive, or negative phrase and generating a loot score for qualifying phrases).
Lessin/Dunn/Roberts are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to compare statements from disclosure of Roberts. The motivation to combine these arts is disclosed by Roberts as “provide improved technology to increased user loyalty and engagement with the brand” (para [0004]) and comparing statements is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 4, Lessin/Dunn teach a method of claim 1.
Lessin/Dunn do not explicitly teach determining one or more validity scores associated with the one or more second statements, wherein the generating the first validity score is performed based upon the one or more validity scores.
Roberts teaches determining one or more validity scores associated with the one or more second statements, wherein the generating the first validity score is performed based upon the one or more validity scores (see Fig. 18a, para [0168], discloses determining a loot score based on if phrase qualifies as a brand, positive, or negative statement and generating a loot score based on qualification).
Lessin/Dunn/Roberts are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to compare statements from disclosure of Roberts. The motivation to combine these arts is disclosed by Roberts as “provide improved technology to increased user loyalty and engagement with the brand” (para [0004]) and comparing statements is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Lessin/Dunn teach a method of claim 1.
Lessin/Dunn do not explicitly teach transmitting a request for an evaluation of the one or more statements to one or more client devices associated with the topic, wherein the request comprises the one or more statements; and receiving one or more evaluations of the one or more statements from the one or more client devices, wherein an evaluation of the one or more evaluations comprises at least one of: an indication that at least a portion of the one or more statements is valid; or an indication that at least a portion of the one or more statements is invalid, wherein the generating the first validity score is performed based upon the one or more evaluations.
Roberts teaches transmitting a request for an evaluation of the one or more statements to one or more client devices associated with the topic, wherein the request comprises the one or more statements (see Figs. 18a-b, para [0165-0167], evaluating text of an image and statements posted on social media to determine detected item such as statements shown in Fig. 18B regarding Philadelphia Fusion (associated topic) that qualifies for loot scoring); and receiving one or more evaluations of the one or more statements from the one or more client devices, wherein an evaluation of the one or more evaluations comprises at least one of: an indication that at least a portion of the one or more statements is valid; or an indication that at least a portion of the one or more statements is invalid, wherein the generating the first validity score is performed based upon the one or more evaluations (see Figs. 18a-b, para [0166-0167], discloses receiving loot scores for qualifying statements for brand, positive, or negative scoring of statements according to a set of learned loot scoring rules).
Lessin/Dunn/Roberts are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to compare statements from disclosure of Roberts. The motivation to combine these arts is disclosed by Roberts as “provide improved technology to increased user loyalty and engagement with the brand” (para [0004]) and comparing statements is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Lessin/Dunn teach a method of claim 1.
Lessin/Dunn do not explicitly teach wherein the controlling the graphical user interface comprises: displaying a list comprising a plurality of list items associated with a plurality of content items, wherein the plurality of list items comprises a first list item associated with the first content item; and displaying the first validity score at least one of within the first list item or adjacent to the first list item.
Roberts teaches wherein the controlling the graphical user interface comprises: displaying a list comprising a plurality of list items associated with a plurality of content items, wherein the plurality of list items comprises a first list item associated with the first content item; and displaying the first validity score at least one of within the first list item or adjacent to the first list item (see Fig. 23b, para [0176], discloses displaying loot scores in text notification list regarding content items and loot scores).
Lessin/Dunn/Roberts are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to compare statements from disclosure of Roberts. The motivation to combine these arts is disclosed by Roberts as “provide improved technology to increased user loyalty and engagement with the brand” (para [0004]) and comparing statements is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of Dunn as applied to claim 1, and in further view of Yu et al. (US 2016/0291914) (hereinafter Yu).
Regarding claim 7, Lessin/Dunn teach a method of claim 1.
Lessin further teaches identifying a plurality of content items comprising the first content item (see Figs. 6a, para [0180], discloses identifying content items (pets) for a first content item (claim 616) in a contact card). 
Lessin/Dunn do not explicitly teach selecting one or more content items for inclusion in a list, wherein: the one or more content items comprise the first content item; the selecting the one or more content items comprises selecting the first content item for inclusion in the list based upon a determination that the first validity score meets a threshold validity score; and the controlling the graphical user interface comprises displaying the list comprising one or more list items associated with the one or more content items.
Yu teaches selecting one or more content items for inclusion in a list, wherein: the one or more content items comprise the first content item (see Fig. 3, para [0007], discloses selecting content items for presentation to user via news feed); the selecting the one or more content items comprises selecting the first content item for inclusion in the list based upon a determination that the first validity score meets a threshold validity score; and the controlling the graphical user interface comprises displaying the list comprising one or more list items associated with the one or more content items (see para [0007-0008], discloses ranking content items based on their associated scores and type of content item to be displayed in news feed according to a threshold number of stories displayed in news feed between advertisements, not to exceed gap distance threshold). 
Lessin/Dunn/Yu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to list content items from disclosure of Yu. The motivation to combine these arts is disclosed by Yu as “to improve user experience, the social networking system may guarantee that the topmost advertisement presented to the user via the news feed” (para [0007]) and listing content items is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of Dunn as applied to claim 1, and in further view of Carlyle et al. (US 2014/0351046) (hereinafter Carlyle) and Attorre et al. (US 2019/0035431) (hereinafter Attorre).
Regarding claim 13, Lessin/Dunn teach a method of claim 1.
Lessin does not explicitly teach determining one or more validity score settings associated with the first client device; and determining, based upon the one or more validity score settings, a plurality of weights associated with the plurality of validity scores, wherein: each weight of the plurality of weights is associated with a validity score of the plurality of validity scores; and the generating the first validity score is performed based upon the plurality of weights.
Dunn teaches determining one or more validity score settings associated with the first client device (see Fig. 17,  para [0115], discloses determining value for validity indicator based on validation of statement and supporting evidence). 
Lessin/Dunn/Carlyle do not explicitly teach determining, based upon the one or more validity score settings, a plurality of weights associated with the plurality of validity scores, wherein: each weight of the plurality of weights is associated with a validity score of the plurality of validity scores; and the generating the first validity score is performed based upon the plurality of weights.
Attorre teaches determining, based upon the one or more validity score settings, a plurality of weights associated with the plurality of validity scores, wherein: each weight of the plurality of weights is associated with a validity score of the plurality of validity scores (see Fig. 14, para [0231], discloses weights associated with scores); and the generating the first validity score is performed based upon the plurality of weights (see para [0231], discloses generating score similarity).
Lessin/Dunn/Carlyle/Attorre are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn/Carlyle to include weights associated with scores from disclosure of Attorre. The motivation to combine these arts is disclosed by Attorre as “improve its predictive models for identifying the host times in target digital content” (para [0103]) and including weights associated with scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of Dunn as applied to claim 1, and in further view of Attorre et al. (US 2019/0035431) (hereinafter Attorre).
Regarding claim 14, Lessin/Dunn teach a method of claim1.
Lessin/Dunn do not explicitly teach analyzing a validity score database based upon the publisher associated with the first content item to identify a first set of validity scores associated with a first set of content items associated with the publisher, wherein each content item of the first set of content items is published within a period of time; and analyzing the validity score database based upon the author associated with the first content item to identify a second set of validity scores associated with a second set of content items associated with the author, wherein: each content item of the second set of content items is published within the period of time; and the generating the first validity score is performed based upon the first set of validity scores associated with the publisher and the second set of validity scores associated with the author.
Attorre teaches analyzing a validity score database based upon the publisher associated with the first content item to identify a first set of validity scores associated with a first set of content items associated with the publisher, wherein each content item of the first set of content items is published within a period of time (see para [0004], para [0032], discloses generating host times based on source of media content and candidate scores); and analyzing the validity score database based upon the author associated with the first content item to identify a second set of validity scores associated with a second set of content items associated with the author (see para [0038], para [0255]. discloses identifying target digital content based on matching metadata), wherein: each content item of the second set of content items is published within the period of time (see Fig. 4c, para [0038-0039], para [0072], discloses candidate host time frames); and the generating the first validity score is performed based upon the first set of validity scores associated with the publisher and the second set of validity scores associated with the author (see para [0210], para [0255], discloses candidate scores associated with metadata such as creator and author).
Lessin/Dunn/Attorre are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Dunn to include weights associated with scores from disclosure of Attorre. The motivation to combine these arts is disclosed by Attorre as “improve its predictive models for identifying the host times in target digital content” (para [0103]) and including weights associated with scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159